Citation Nr: 1644055	
Decision Date: 11/21/16    Archive Date: 12/01/16

DOCKET NO.  14-13 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for genitourinary cancer, to include cancer of the ureter and bladder, including as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from August 1963 to May 1967, with confirmed service in the Republic of Vietnam. 

This case is before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision issued by the Sioux Falls, South Dakota Regional Office (RO) of the Department of Veterans Affairs (VA).  In June 2013, the Veteran filed a Notice of Disagreement.  The RO provided the Veteran with a Statement of the Case in March 2014.  The Veteran filed his substantive appeal (via a VA Form 9) in April 2014 and requested a hearing before the Board.  That hearing was held in February 2016, and a transcript has been associated with the file.  Jurisdiction over the Veteran's claim has since been transferred to the RO in Houston, Texas. 

In his April 2014 substantive appeal and at the February 2016 hearing, the Veteran indicated that he had not been formally diagnosed with prostate cancer, but rather that his prostate had been pre-emptively removed due to his ureter and bladder cancer.  Therefore, based on the Veteran's statements and the medical evidence of record, the Board has recharacterized the Veteran's claim as one for genitourinary cancer, to include cancer of the ureter and bladder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action, on his part, is required.


REMAND

Although further delay is regrettable, the Board finds additional development must be undertaken prior to adjudication of the Veteran's claim.

The Veteran seeks service connection for genitourinary cancer, to include ureter and bladder cancer, including as due to herbicide exposure.  Service personnel records show the Veteran served on the ground in the Republic of Vietnam; thus, exposure to herbicides is conceded.

As a preliminary matter, the Board notes that the Veteran's service treatment records reveal no complaints or findings of ureter or bladder cancer.  The post-service medical evidence is similarly negative for complaints or findings of such cancer for many years after separation.  Rather, the record shows that the Veteran was not diagnosed as having ureter or bladder cancer until 2010, which was more than 43 years after service separation.  Moreover, there is no indication in the evidence of record that any medical professional has related the Veteran's cancer to his active service or any incident therein.  The Veteran does not contend otherwise.  Rather, he has contended that he developed cancer as a result of Agent Orange exposure in Vietnam. 

As noted above, the Veteran served in Vietnam during the Vietnam era and therefore is legally presumed to have been exposed to herbicides, absent affirmative evidence to the contrary.  38 C.F.R. § 3.307 (a)(6)(iii) (2015). 

Under applicable legal criteria, if a veteran was exposed to an herbicide agent during active military, naval, or air service, certain enumerated diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307 (a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307 (d) are also satisfied.  38 C.F.R. § 3.309 (e) (2015).  The enumerated diseases which are deemed to be associated with herbicide exposure, however, do not include ureter or bladder cancer.  See 38 C.F.R. § 3.309 (e) (2015).

The presumptive regulations, however, do not preclude direct service connection.  Rather, a claimant may establish service connection based on exposure to Agent Orange with proof of actual direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); Brock v. Brown, 10 Vet. App. 155 (1997). 

In January 2013, the Veteran underwent a VA contract genitourinary examination.  At that time, he was found to have had ureter cancer, bladder cancer, and prostate cancer, all of which had an onset of December 2008 and had been treated with surgery.  The examiner offered no opinion as to the etiology of any of the cancers.  Moreover, while the January 2013 VA examination report indicated that the Veteran was diagnosed with, and treated for, prostate cancer in 2008, the Veteran's medical records and his testimony reveal that he has never been formally diagnosed with cancer of the prostate.

In view of the foregoing, the Board finds that a remand is warranted for the purpose of obtaining further medical guidance to clarify the nature and type of the Veteran's genitourinary cancer, and to address whether the Veteran's active duty service contributed in any way to cause his genitourinary cancer.

Therefore, the Board finds that additional development is necessary in order to decide the Veteran's newly-expanded claim for service connection.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran another opportunity to identify any medical treatment records pertaining to his genitourinary cancer, which are not already of record.  The AOJ should secure any necessary authorizations.  If any requested outstanding records cannot be obtained, the Veteran should be notified of such.

2.  Thereafter, following completion of the above development, the AOJ should forward the Veteran's file to a medical professional who specializes in genitourinary cancers such as ureter and bladder cancer for the purpose of determining the etiology of the Veteran's cancers.  

The need for a new examination is left to the discretion of the medical professional offering the opinion.  The claims file and a copy of this Remand must be made available to the reviewing medical professional, and he or she must indicate in the addendum report that the claims file was reviewed.

Based on review of the claims file, lay evidence and generally accepted medical principles, the medical professional is asked to identify all forms of genitourinary cancers for which the Veteran has been given a formal diagnosis.

Then, in relation to each such diagnosed cancer, the medical professional is asked to provide an opinion that addresses the following question: is it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's cancer had a causal origin in service, to include from exposure to herbicides while serving in the Republic of Vietnam?

The basis for each opinion is to be fully explained with a complete discussion of the pertinent lay and medical evidence of record and sound medical principles, including the use of any medical literature or studies, which may reasonably explain the medical guidance in the study of this case. 

3.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and be afforded reasonable opportunity to respond.  The case should be returned to the Board, if otherwise in order.

The purpose of this REMAND is to obtain additional evidence; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2015).


